DETAILED ACTION
	This is a final Office Action on the merits for application 16/966,234. Receipt of the amendments and arguments filed on 09/07/2021 is acknowledged.
Claims 1-11 are pending.
Claims 1-11 are examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connection means in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses such connection 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens et al. (GB 2436747).
Regarding claim 1, Stevens et al. discloses a frame structure comprising at least one first element (#1) and at least one second element (#100) operably associable with each other (see figure 2), wherein each of said at least one first element and said one second element comprises a respective central wall (the central web of each first and second C-channel element) and two opposite side walls (the flanges extending from the 
said at least one second element having at least one end (the left, bottom end as depicted in figure 2) engageable along said at least one longitudinal recess of said at least one first element (see figure 2);
said frame structure comprising connection means (#11) for the mutual connection between overlapping portions of said at least one first element and said at least one second element in correspondence of at least one end (see figure 2), wherein said at least one first element comprises at least one raised portion (#6) and said at least one second element comprises, at said at least one end, at least one further raised portion (#6) being engageable from said at least one raised portion by shape coupling (see figure 2), wherein said at least one raised portion and said at least one further raised portion each delimit at least one or more through openings (#5) and further through openings (#5) which can be overlapping to each other and can be engaged by said connection means (see figure 2),
wherein said at least one first element and said at least one second element are engageable by the connection means in mutually inclined positions to each other, said mutually inclined positions including non-orthogonal angles (see figure 2).
Regarding claim 2, Stevens et al. disclose said at least one raised portion and said at least one further raised portion have a circular or substantially circular plan development (see figures 2, 5, and 10).
Regarding claim 3, Stevens et al. disclose said at least one raised portion is delimited in at least one of said side walls of said at least one first element and said at 
Regarding claim 4, Stevens et al. disclose said connection means comprises at least one rivet or at least one threaded connection, of removable type (element #11 is disclosed as being a nut and bolt threaded connection type), suitable for engaging said at least one through opening of said at least one first element and a corresponding further through opening of said at least one second element mutually aligned to define at least one passage opening for said connection means (see figures 2 and 21).
Regarding claim 6, Stevens et al. disclose said at least one raised portion extends from at least one of said side walls inside said at least one longitudinal recess (see figures 2, 5, and 10).
Regarding claim 7, Stevens et al. disclose said at least one further raised portion extends from said at least one of said respective side walls of said at least one second element, inside said at least one respective longitudinal recess, so that with said at least one end of said at least one second element engaged in said recess of said at least one first element, said at least one further raised portion is engaged by said at least one raised portion (see figures 2, 5, and 10).
Regarding claim 8, Stevens et al. disclose said at least one first element comprises at least one first raised portion at a side wall and at least one second raised portion at the other side wall (see figures 2, 5, and 10), wherein said at least one first raised portion and said at least one second raised potion are mutually aligned along a 
Regarding claim 9, Stevens et al. disclose said at least one second element comprises at least one first further raised portion in correspondence with a side wall and at least one second further raised portion in correspondence with the other side wall (see figures 2, 5, and 10), wherein said at least one further raised portion and said at least one second further raised portion are mutually aligned along a same axis perpendicular to said at least one second element (see figures 2, 5, and 10).
Regarding claim 10, Stevens et al. disclose said at least one raised portion is configured so as to define a cavity inside which connection means are to be housed, in such a way that the footprint of said connection means is included within a support plane identified by said at least one side wall along which at least one raised portion is obtained (see figure 21).
Regarding claim 11, Stevens et al. disclose said at least one first element and said at least one second element are engageable by the connection means in mutually inclined positions in a range between about 0 degrees and about 180 degrees (see figure 2).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tu (U.S. Publication 2013/0315663) or, in the alternative, under 35 U.S.C. 103 as obvious over Tu in view of Stevens et al.
Regarding claim 1, Tu discloses a frame structure comprising at least one first element (#1B) and at least one second element (#1J) operably associable with each other (see figure 4A), wherein each of said at least one first element and said one second element comprises a respective central wall (#12B and #12J) and two opposite side walls (#11B, #11B’, #11J, and #11J’) delimiting at least one longitudinal recess (see figure 4);
said at least one second element having at least one end (the left end as depicted in figure 4) engageable along said at least one longitudinal recess of said at least one first element (see figure 4A);
said frame structure comprising connection means (#2 and #3) for the mutual connection between overlapping portions of said at least one first element and said at least one second element in correspondence of at least one end (see figure 4A), wherein said at least one first element comprises at least one raised portion (#2) and said at least one second element comprises, at said at least one end, at least one further raised portion (#2) being engageable from said at least one raised portion by shape coupling (see figure 2), wherein said at least one raised portion and said at least one further raised portion each delimit at least one or more through openings (#211) and further through openings (#211) which can be overlapping to each other and can be engaged by said connection means (see figure 4A),
wherein said at least one first element and said at least one second element are engageable by the connection means in mutually inclined positions to each other, said mutually inclined positions including non-orthogonal angles (Figures 5A and 6A as well as paragraph 68 disclose that more than two holes can be used, such as three or four holes, within each raised portion, where use of three or four holes allows the first and second elements to be attached to one another at inclined angles within the embodiment of figure 4 and thus meet such limitations as defined. Furthermore, figure 1 depicts the use of oblique extending elements which are to be attached to one another to form the frame structure, where such elements would be attached to one another as similarly depicted in figure 4.).
However, if the Examiner is considered to over broadly interpret Tu as comprising of first and second elements which are configured to engage one another at an inclined angle, it is highly well known in the art, as evidenced by Stevens et al., that such raised portions can be used to also engage the oblique extending members of the frame structure. Therefore, it would have been obvious to have used such connection means as taught in Tu to connect the oblique extending elements with respect to one another in figure 1, as taught in Stevens et al., in order to provide such elements with a strong connection.
Regarding claim 2, Tu discloses, or in the alternative in view of Stevens et al. render obvious, said at least one raised portion and said at least one further raised portion have a circular or substantially circular plan development (see figure 4 of Tu, where the raised portions #2 are circular).
Regarding claim 3, Tu discloses, or in the alternative in view of Stevens et al. render obvious, said at least one raised portion is delimited in at least one of said side walls of said at least one first element and said at least one further raised portion is delimited in at least one of said respective side walls of said at least one second element (see figure 4 of Tu, where the raised portions #2 are limited and formed only on a respective side wall of each frame element).
Regarding claim 4, Tu discloses, or in the alternative in view of Stevens et al. render obvious, said connection means comprises at least one rivet or at least one threaded connection, of removable type (see paragraph 41 of Tu), suitable for engaging said at least one through opening of said at least one first element and a corresponding further through opening of said at least one second element mutually aligned to define at least one passage opening for said connection means (see figure 4A of Tu).
Regarding claim 5, Tu discloses, or in the alternative in view of Stevens et al. render obvious, said at least one raised portion and said at least one further raised portion each comprise at least two or at least three through openings arranged reciprocally equidistant according to a same circular symmetry along said at least one raised portion and said further raised portion (figure 4 of Tu depicts the use of two openings #211, figure 5 discloses the use of three openings and figure 6 discloses the use of four openings; see paragraph 68).
Regarding claim 6, Tu discloses, or in the alternative in view of Stevens et al. render obvious, said at least one raised portion extends from at least one of said side walls inside said at least one longitudinal recess (see figure 4 of Tu).
Regarding claim 7, Tu discloses, or in the alternative in view of Stevens et al. render obvious, said at least one further raised portion extends from said at least one of said respective side walls of said at least one second element, inside said at least one respective longitudinal recess, so that with said at least one end of said at least one second element engaged in said recess of said at least one first element, said at least one further raised portion is engaged by said at least one raised portion (see figures 4 and 4A of Tu).
Regarding claim 8, Tu discloses, or in the alternative in view of Stevens et al. render obvious, said at least one first element comprises at least one first raised portion at a side wall and at least one second raised portion at the other side wall (see figure 4 of Tu), wherein said at least one first raised portion and said at least one second raised potion are mutually aligned along a same horizontal axis perpendicular to said at least one first element (see figure 4 of Tu).
Regarding claim 9, Tu discloses, or in the alternative in view of Stevens et al. render obvious, said at least one second element comprises at least one first further raised portion in correspondence with a side wall and at least one second further raised portion in correspondence with the other side wall (see figure 4 and paragraph 52 of Tu), wherein said at least one further raised portion and said at least one second further raised portion are mutually aligned along a same axis perpendicular to said at least one second element (see figure 4 and paragraph 52 of Tu).
Regarding claim 10, Tu discloses, or in the alternative in view of Stevens et al. render obvious, said at least one raised portion is configured so as to define a cavity inside which connection means are to be housed, in such a way that the footprint of said 
Regarding claim 11, Tu discloses, or in the alternative in view of Stevens et al. render obvious, said at least one first element and said at least one second element are engageable by the connection means in mutually inclined positions in a range between about 0 degrees and about 180 degrees (see the rejection of claim 1 above).

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. in view of Tu.
Regarding claim 5, Stevens et al. disclose the claimed invention except for the raised portions comprise of two or three through openings arranged equidistant according to the same circular symmetry of the raised portion. However, it is highly well known in the art, as evidenced by paragraph 68 of Tu, that any number of holes can be used within such raised portions to attach first and second elements to one another. Therefore, it would have been obvious to have used two or three through openings within the raised portions of Stevens et al., as taught in Tu, in order to increase the connection strength at such locations.

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed frame structure is for fabricating a wall for supporting wall panels, such as buffering walls and accessory elements) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For compact prosecution purposes, even if Applicant were to amend the claim to define such configured to language, Tu explicitly teaches the frame is for attaching gypsum board panels to form a wall and thus would meet such limitations.
Regarding Applicant’s arguments that Tu does not disclose the first and second elements are engageable so as to connect at an inclined position as currently defined in claim 1, as depicted in figure 4, the size of the recessed area where two elements 1J and 1K can be attached to the other element #1B is of a size that at least one of such elements 1J and 1K can be attached to the other element #1B at an inclined angle .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635